Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2015

                                      No. 04-15-00582-CV

                   IN THE INTEREST OF C.A. AND M.A., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01957
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Notices of appeal were filed in this appeal by: (1) the mother, Laura Lee
Castaneda; (2) the father, Pedro Almanza; and (3) the attorney and guardian ad litem for the
children, Alana Pearsall.

        Almanza’s appellant’s brief was filed on October 28, 2015. Accordingly, appellee’s brief
in response to Almanza’s brief was due to be filed on November 17, 2015. Neither the brief nor
a motion for extension of time has been filed. It is therefore ORDERED that appellee’s brief in
response to Almanza’s brief must be filed no later than December 7, 2015.

        Pearsall’s appellant’s brief was filed on November 12, 2015. Accordingly, appellee’s
brief in response to Pearsall’s brief is due to be filed on December 2, 2015.

       The attorney for Castaneda filed an Anders brief, and the appellee filed a waiver letter in
response to that brief on November 18, 2015.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court